DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.



Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following title is suggested: --SEMICONDUCTOR MEMORY DEVICE WITH RECESSED SWITCHING LAYER--

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 12 recite(s) the language (emphasis added) “and directly contacts each of the plurality of memory cells”, where “the plurality of memory cells” lacks antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 9-11, 13, 14, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang, US 20170338279 A1, in view of Hsueh, US 20070045605 A1.

As to claim 1, Yang discloses a semiconductor memory device (see Yang Fig 2), comprising:
a first wiring extending (see Yang Fig 2 Ref 106) in a first direction (see Yang Fig 2 Ref x); a second wiring (see Yang Fig 2 Ref 104) extending in a second direction (see Yang Fig 2 Ref y) intersecting the first direction and spaced from the first wiring in a third direction (see Yang Fig 2 Ref z) intersecting the first direction and the second direction, the second wiring a surface facing the first wiring (see Yang Fig 3B Ref 104); a resistance change memory element (see Yang Fig 2 Ref 108) connected between the first and second wirings; a conductive layer (see Yang Fig 4A Ref 116) between the resistance change memory element and the second wiring and including a surface 
the switching portion is configured to switch a conductivity state according to a voltage between the first wiring and the second wiring (see Yang Fig 6B).

Yang does not appear disclose the second wiring having a first recess on a surface facing the first wiring, a conductive layer including a first protrusion on a surface facing the second wiring, a switching portion including a second recess on a surface facing the conductive layer and a second protrusion on a surface facing the second wiring, the first protrusion is in the second recess, and the second protrusion is in the first recess.

Hsueh discloses the second wiring having a first recess (see Hsueh Fig 12 Ref 730) on a surface facing the first wiring, a conductive layer including a first protrusion (see Hsueh Fig 12 Ref 710) on a surface facing the second wiring, a switching portion including a second recess (see Hsueh Fig 12 Ref 720) on a surface facing the conductive layer and a second protrusion (see Hsueh Fig 12 Ref 720) on a surface facing the second wiring, the first protrusion is in the second recess, and the second protrusion is in the first recess (see Hsueh Fig 12 Refs 710, 720, and 730).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a semiconductor device, as disclosed by Yang, may implement particular layer geometries, as disclosed by Hsueh. The inventions are well known variants of memory devices which implement phase changing layers and the combination of known inventions which produces predictable results is obvious. Further evidence to the obviousness of their combination is Hsueh’s attempt to prevent undesired current flow (see Hsueh Para [0080]).

As to claim 2, Yang and Hsueh disclose the semiconductor memory device according to claim 1, wherein 
the switching portion electrically connects the conductive layer and the second wiring when the voltage between the first wiring and the second wiring exceeds a predetermined threshold value (see Yang Para [0037]).

As to claim 3, Yang and Hsueh disclose the semiconductor memory device according to claim 1, wherein 
the resistance change memory element comprises a magnetic tunnel junction element (see Yang Para [0031]).

As to claim 9, Yang and Hsueh disclose the semiconductor memory device according to claim 1, wherein 
the switching portion includes at least one chalcogen element (see Yang Para [0004]) selected from the group consisting of tellurium, selenium, and sulfur (see Hsueh Para [0004]; Examiner takes notice that the elements are disclosed in the incorporated patent.).

As to claim 10, Yang and Hsueh disclose the semiconductor memory device according to claim 1, wherein 
the conductive layer comprises at least one of tungsten, tantalum, titanium, tungsten nitride, tantalum nitride, and titanium nitride (see Yang Para [0032]).

As to claim 11, Yang and Hsueh disclose the semiconductor memory device according to claim 1, wherein 
a cross section of the second recess taken parallel to the first and third directions has a V-shape (see Hsueh Fig 12).

As to claim 13, Yang and Hsueh disclose the semiconductor memory device according to claim 1, wherein 
an edge portion of the first recess at the surface facing the first wiring has an angular shape (see Hsueh Fig 12).

As to claim 14, Yang and Hsueh disclose the semiconductor memory device according to claim 13, wherein 
the second protrusion corresponds in shape to the first recess (see Hsueh Fig 12).

As to claim 16, Yang and Hsueh disclose the semiconductor memory device according to claim 1, wherein 
the second protrusion has a pointed tip (see Hsueh Fig 12).

As to claim 17, Yang and Hsueh disclose the semiconductor memory device according to claim 1, wherein 
the first protrusion and the second protrusion are aligned in the third direction (see Hsueh Fig 12).

As to claim 18, Yang and Hsueh disclose the semiconductor memory device according to claim 1, wherein 
the second recess is in the center, in the first direction, of the switching portion (see Hsueh Fig 12).

As to claim 19, Yang and Hsueh disclose the semiconductor memory device according to claim 1, wherein 
the minimum distance between the second wiring and the conductive layer is from a tip end of the first protrusion to an edge portion of the first recess (see Hsueh annotated Fig 9 below).


    PNG
    media_image1.png
    799
    480
    media_image1.png
    Greyscale




Claim(s) 4-8, 12, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang, US 20170338279 A1 and Hsueh, US 20070045605 A1, in view of Pickett, US 20110227030 A1.

As to claim 4, Yang and Hsueh disclose the semiconductor memory device according to claim 1, wherein 
the switching portion extends in the first direction, and a plurality of memory cells (see Yang Fig 2) spaced from each other along the first direction are connected to the first wiring.

Yang and Hsueh do not appear to explicitly disclose connected to the first wiring and the switching portion.

Picket discloses connected to the first wiring and the switching portion (see Pickett Fig 3 Ref Active Region).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a semiconductor device, as disclosed by Yang and Hsueh, may employ a switching layer which is continuous between neighboring memory cells, as disclosed by Pickett. The inventions are well known variants of memory devices which implement phase changing layers and the combination of known inventions which produces predictable results is obvious. Further evidence to the obviousness of their combination is Pickett’s attempt to improve cyclability (see Pickett Para [0003]).

As to claim 5, Yang and Hsueh disclose the semiconductor memory device according to claim 1, further comprising: 
a third wiring (see Yang Fig 8 Refs 124 and 114) connected to a surface of the second wiring facing away from the first wiring (see Yang Fig 3B Ref 104).

Yang and Hsueh do not appear to explicitly disclose directly connected.

Picket discloses directly connected (see Pickett Fig 1D Ref 110).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a semiconductor device, as disclosed by Yang and Hsueh, may employ switching layer electrodes as interconnects, as disclosed by Pickett. The inventions are well known variants of memory devices which implement phase changing layers and the combination of known inventions which produces predictable results is obvious. Further evidence to the obviousness of their combination is Pickett’s attempt to improve cyclability (see Pickett Para [0003]).

As to claim 6, Yang, Hsueh, and Pickett disclose the semiconductor memory device according to claim 5, wherein 
the third wiring has composition different from a composition of the second wiring (see Yang Paras [0034] and [0041]).

As to claim 7, Yang, Hsueh, and Pickett disclose the semiconductor memory device according to claim 1, wherein 
a plurality of conductive layers (see Yang Fig 2 Ref 110) spaced from each other on the switching portion (see Pickett Fig 3 Ref Active Region) at predetermined intervals (see Yang Fig 2 Ref 110) in the second direction.

As to claim 8, Yang, Hsueh, and Pickett disclose the semiconductor memory device according to claim 7, wherein 
each of the plurality of conductive layers has a circular shape when viewed from the third direction (see Yang Fig 2).

As to claim 12, Yang, Hsueh, and Pickett disclose the semiconductor memory device according to claim 1 further comprising: 
a plurality of resistance change memory elements spaced from each other in the second direction along the second wiring (see Yang Fig 2), wherein 
the second recess extends in the second direction and directly contacts each of the plurality of memory cells (see Pickett Fig 3 Ref Active Region).

As to claim 15, Yang and Hsueh disclose the semiconductor memory device according to claim 14, wherein 
the edge portion extends in the second direction beyond an outer edge of the resistance change memory element (see Pickett Fig 3 Ref Active Region).

As to claim 20, Yang and Hsueh disclose a semiconductor memory device (see Yang Fig 2), comprising: 
a first wiring (see Yang Fig 2 Ref 106) extending in a first direction (see Yang Fig 2 Ref x); a plurality of second wirings (see Yang Fig 2 Ref 104) extending in a second direction (see Yang Fig 2 Ref y) intersecting the first direction, each second wiring spaced from each other in the first direction and the second wiring spaced from the first wiring in a third direction (see Yang Fig 2 Ref z) intersecting the first and second directions, each second wiring including a first recess (see Hsueh Fig 12 Ref 730) on a surface facing the first wiring (see Yang Fig 3B Ref 104); a first resistance change memory element (see Yang Fig 2 Ref 108) between the first wiring and one of the plurality of second wirings in the third direction; a second resistance change memory (see Yang Fig 2 Ref 108) element spaced from the first resistance change memory element in the first direction, the second resistance change memory element being between the first wiring and another one of the plurality of second wirings (see Yang Fig 2 Ref 108); a first conductive layer (see Yang Fig 4A Ref 116) between the first resistance change memory element and the one of the plurality of second wirings and including a first protrusion (see Hsueh Fig 12 Ref 710) on a surface facing the one of the plurality of second wirings (see Yang Fig 4A Ref 116); a second conductive layer (see Yang Fig 4A Ref 116) spaced from the first conductive layer (see Yang Fig 2) in the first direction, the second conductive layer being between the second resistance change memory element and the other one of the plurality of second wirings and including a second protrusion (see Hsueh Fig 12 Ref 710) on a surface facing the other one of the plurality of second wirings (see Yang Fig 4A Ref 116); and


Yang and Hsueh do not appear to explicitly disclose between the other one of the plurality of second wirings and the second conductive layer

Pickett discloses between the other one of the plurality of second wirings and the second conductive layer (see Pickett Fig 3 Ref Active Region).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a semiconductor device, as disclosed by Yang and Hsueh, may employ a switching layer which is continuous between neighboring memory cells, as disclosed by Pickett. The inventions are well known variants of memory devices which implement phase changing layers and the combination of known inventions which produces predictable results is obvious. Further evidence to the obviousness of their combination is Pickett’s attempt to improve cyclability (see Pickett Para [0003]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Reznicek, US 20210074765 A1 discloses a protrusion.
Yang, US 20180240844 A1 disclose a magnetic tunneling junction.
Sills, US 9070874 B2 discloses a protrusion.
Lee, US 20120104353 A1 discloses a protrusion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 03/19/2022